DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the applicant’s arguments filed on November 25, 2022, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on July 21, 2022 and October 19, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.  

Response to Arguments
Applicant's arguments filed on November 25, 2022 have been fully considered but they are not persuasive. Applicant asserted that “decomposition modules” as claimed are not abstract idea because the decomposition modules facilitate access to model information and facilitate identification of reference input data. The examiner disagrees with precedent assertion. The clause “decomposition modules” does not provide any meaningful function in the claims and therefore, it does not give patentable weight. Specification, par. [0034], [0035] and [0036], recites the claims recite “the decomposition module (122) functions to determine feature decompositions for outputs of a modeling system in terms of its inputs”. The composition modules according to the original specification does not facilitate access to model information nor identification of reference input data. 
However, the decomposition modules impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention or they contribute only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering) and would not integrate a judicial exception or provide significantly more (See Bilski,561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)).
The claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983). The decomposition modules recite in the claims are used as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. The added decomposition modules do not integrate the exception into a practical application or provide significantly more than the judicial exception.
Applicant should duly note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)). The invention as claimed is not eligible. Under 35 USC 101.
Claim Objections
Claims 1 and 20 are objected to because of the following informalities: claim 1 recites “with a decomposition module”. Such limitation is not connected to the rest limitation of the claims. It should be deleted. 
The claims also recite “for each feature”, “for each segment” in front of the claimed limitation. Should be amended to read as:
determining a segment contribution value for each feature by determining an integral of a gradient for the model along the segment for each segment
determining a boundary point contribution value for the boundary point, and assigning the boundary contribution value to at least one of the features for each boundary point, 
assigning a contribution of each feature at the endpoint for each endpoint of the path between the reference input data set and the evaluation input data set, and 
combining the feature's segment contribution values and any boundary point and endpoint contribution values assigned to the feature to generate the feature contribution value for the feature with respect to at least two data points for each feature
Further, the claims recite “for each boundary point, determining a boundary point contribution value for the boundary point, and assigning the boundary contribution value to at least one [[one]] of the features”. Please delete the second [[one]] in the at least one one.

Claim 20 recites “a user interface system communicatively coupled to 
“a user interface system communicatively coupled to 
“wherein the decomposition module is constructed to generate model explanation information by using the determined feature contribution values”
Appropriate correction is required.




1. (Proposed Amendment) A method comprising:



generating model explanation information by using the determined feature contribution values, wherein the model explanation information is generated by using at least one of a model evaluation module, an output explanation module, and a model monitoring module, and wherein the model explanation information explains the difference in output generated by the model for the evaluation input data set, relative to the reference input data set, and wherein the model explanation information includes information relating to a model-based decision;
with a user interface system, providing the generated model explanation information to an operator device,
wherein, determining a feature contribution value for each identified feature comprises: o identifying a path between the reference input data set and the evaluation input data set,
identifying model decision boundary points along the path by using the model access information,
identifying a plurality of path segments by segmenting the path at each identified boundary point, 
determining a segment contribution value for each feature by determining an integral of a gradient for the model along the segment for each segment
determining a boundary point contribution value for the boundary point, and assigning the boundary contribution value to at least one of the features for each boundary point, 
assigning a contribution of each feature at the endpoint for each endpoint of the path between the reference input data set and the evaluation input data set, and 
combining the feature's segment contribution values and any boundary point and endpoint contribution values assigned to the feature to generate the feature contribution value for the feature with respect to at least two data points for each feature
automatically generating model documentation by using the determined feature contribution values, and providing the model documentation to at least one operator device via the user interface system, wherein the documentation includes at least one of a feature contribution table and a partial dependence plot.


20. (Proposed Amendment) A system comprising:
a modelling system that includes a model;
a decomposition module communicatively coupled to the modeling system;
a model evaluation module communicatively coupled to the decomposition module;
an output explanation module communicatively coupled to the decomposition module;
a model monitoring module communicatively coupled to the decomposition module; and 
a user interface system communicatively coupled to 
wherein the decomposition module is constructed to:
access model access information for the model included in the modeling system, the model access information identifying at least one tree structure used by the model,
identify a reference input data set, an evaluation input data set, and a plurality of features included in at least one of the reference input data set and the evaluation input data set,
determine a feature contribution value for each identified feature, wherein each feature contribution value identifies a contribution by the feature to output generated by the model for the evaluation input data set, relative to the reference input data set,
wherein the decomposition module is constructed to generate model explanation information by using the determined feature contribution values,
wherein the model explanation information explains the model for the evaluation input data set relative to the reference input data set,
wherein the user interface system is constructed to provide the generated model explanation information to an operator device, and
wherein, determining a feature contribution value for each identified feature comprises:
identifying a path between the reference input data set and the evaluation input data set,
identifying model decision boundary points along the path by using the model access information,
identifying a plurality of path segments by segmenting the path at each identified boundary point, o for each segment,
determining segment contribution values for each feature by determining an integral of a gradient for the model along the segment,
determining a boundary point contribution value for the boundary point for each boundary point, 
assigning the boundary contribution value to one of the features;
combining the feature's segment contribution values and any boundary point contribution values assigned to the feature to generate the feature contribution value for the feature for each feature, 
automatically generating model documentation by using the determined feature contribution values, and providing the model documentation to at least one operator device via the user interface system, wherein the documentation includes at least one of a feature contribution table and a partial dependence plot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, and 20 are directed to a method and system respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 1 and 20 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
The limitation of “identifying”, which specifically reads “identifying a reference input data set, an evaluation input data set, and a plurality of features included in at least one of the reference input data set and the evaluation input data set” in claims 1 and 20 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “with a decomposition module”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the “with a decomposition module” language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using the reference input data set and the evaluation input data set.
The limitation of “determining”, which specifically reads “determining a feature contribution value for each identified feature, wherein each feature contribution value identifies a contribution by the feature to a difference in output generated by the model for the evaluation input data set, relative to the reference input data set” in claims 1 and 20, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That 1s, other than reciting “in an in-vehicle infotainment system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “with a decomposition module” language, “determining”, in the context of this claim encompasses the user mentally making a decision about the evaluation input data set relative to the reference input data set.
The limitation of “generating”, which specifically reads “generating model explanation information by using the determined feature contribution values, wherein the model explanation information is generated, and wherein the model explanation information explains the difference in output generated by the model for the evaluation input data set, relative to the reference input data set, and wherein the model explanation information includes information relating to a model-based decision” in claims 1 and 20 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “a model evaluation module, an output explanation module, and a model monitoring module”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the “a model evaluation module, an output explanation module, and a model monitoring module” language, “generating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper analyzing and determining at least part of the obtained information for presentation, in other words, presenting certain results of the collection and analysis.
The limitation of “identifying”, which specifically reads “wherein, determining a feature contribution value for each identified feature comprises: identifying a path between the reference input data set and the evaluation input data set” in claims 1 and 20 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “with a decomposition module”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the “with a decomposition module” language, “identifying” in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper collecting reference input data set and the evaluation input data set.
The limitation of “identifying”, which specifically reads “identifying model decision boundary points along the path by using the model access information” in claims 1 and 20 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “with a decomposition module”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the “with a decomposition module” language, “identifying” in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper collecting information of the input data set and the evaluation input data set.
The limitation of “identifying”, which specifically reads “identifying a plurality of path segments by segmenting the path at each identified boundary point” in claims 1 and 20 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “with a decomposition module”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the “with a decomposition module” language, “identifying” in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper collecting information of the input data set and the evaluation input data set.
The limitation of “determining”, which specifically reads “for each segment, determining a segment contribution value for each feature by determining an integral of a gradient for the model along the segment” in claims 1 and 20 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “with a decomposition module”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the “with a decomposition module” language, “determining” in the context of this claim encompasses the user mentally making a decision about the segment contribution value for each feature.
The limitation of “determining”, which specifically reads “for each boundary point, determining a boundary point contribution value for the boundary point, and assigning the boundary contribution value to at least one of the features” in claims 1 and 20 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “with a decomposition module”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the “with a decomposition module” language, “determining” in the context of this claim encompasses the user mentally making a decision about the boundary point contribution value for the boundary point.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “providing the generated model explanation information to an operator device”, “for each endpoint of the path between the reference input data set and the evaluation input data set, assigning a contribution of each feature at the endpoint” and “for each feature, combining the feature's segment contribution values and any boundary point and endpoint contribution values assigned to the feature to generate the feature contribution value for the feature with respect to at least two data points”. The limitations “providing the generated model explanation information to an operator device”, and “for each endpoint of the path between the reference input data set and the evaluation input data set, assigning a contribution of each feature at the endpoint”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).
The limitation “for each feature, combining the feature's segment contribution values and any boundary point and endpoint contribution values assigned to the feature to generate the feature contribution value for the feature with respect to at least two data points”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05 (2)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic mannet (¢.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, ¢.g., using the Internet to gather data, buySAPE, Ine. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93). The claims are not patent eligible.
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to the functioning of a computer itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, claim 1 is directed to an abstract idea. The remaining independent claim 20 falls short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-19 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Specifically:

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein identifying model decision boundary points along the path by using the model access information comprises: comparing feature values along the path with corresponding decision-tree-node feature threshold values or decision rule threshold values identified by the model access information”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 3 recites the same abstract idea of claim 2. The claim recites the additional limitation of “wherein identifying model decision boundary points along the path by using the model access information comprises: identifying each leaf node included in at least one tree structure identified by the model access information that corresponds to an input data set, wherein each input data set that corresponds to a leaf node is a decision boundary point”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim 4 recites the same abstract idea of claim 3. The claim recites the additional limitation of “wherein for each boundary point, the boundary point contribution value is a tree structure leaf node value of the corresponding leaf node”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim 19 recites the same abstract idea of claim 4. The claim recites the additional limitation of “wherein for each boundary point contribution value, the boundary contribution value is assigned to a feature associated with the corresponding leaf node”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein for each boundary point, determining a boundary point contribution value for the boundary point comprises: " identifying a first discontinuous model output value for an input data set on the path that corresponds to a midpoint of the segment preceding the boundary point; " identifying a second discontinuous model output value for an input data set on the path that corresponds to a midpoint of the segment following the boundary point; " determining a difference between the second discontinuous model output value and the first discontinuous model output value; and " determining the boundary point contribution value based on the difference”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 7 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim 7 recites the same abstract idea of claim 6 The claim recites the additional limitation of “wherein assigning the boundary contribution value to one of the features comprises: assigning the boundary contribution value to one of the features by using the model access information”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 8 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 8 recites the same abstract idea of claim 7. The claim recites the additional limitation of “wherein the model is a pass-through model in which a collection of base features is passed through a gradient boosted tree forest (GBM) and a result of the gradient boosted tree forest is presented as a score”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 9 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 9 recites the same abstract idea of claim 7. The claim recites the additional limitation of “wherein the model is a pass-through model in which an output of a GBM is transformed by using a Smoothed approximate empirical cumulative distribution function (ECDF) ”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 10 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 10 recites the same abstract idea of claim 7. The claim recites the additional limitation of “wherein the model is a compound model in which outputs of a GBM, a neural network (NN), and an Extremely Random Forest (ETF) are ensembled together using one of a stacking function and a combining function”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.


Claim 11 is dependent on claim 7 and includes all the limitations of claim 11. Therefore, claim 8 recites the same abstract idea of claim 7. The claim recites the additional limitation of “wherein the model is an ensemble that includes at least a neutral network (NN), a GBM, and an ETF and an ensembling layer, wherein an output of the linear ensembling layer is processed by a differentiable function”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 12 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 12 recites the same abstract idea of claim 7. The claim recites the additional limitation of “wherein the model is an ensemble that includes at least a neutral network (NN), a GBM, and a neural network ensembling layer, wherein an output of the ensembling layer is processed by a differentiable function”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 13 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 13 recites the same abstract idea of claim 1. The claim recites the additional limitation of “automatically generating model documentation by using the determined feature contribution values, and providing the model documentation to at least one operator device via the user interface system, wherein the documentation includes at least one of a feature contribution table and a partial dependence plot”, which transforms the abstract idea into a practical application that render claim 13 eligible under 35 USC 101.

Claim 14 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 14 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein identifying a reference input data set comprises identifying the reference input data set by using user input received via the user interface system”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 15 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 15 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein identifying an evaluation input data set comprises identifying the evaluation input data set by using user input received via the user interface system”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 16 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 16 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the model explanation information is generated by using the model evaluation module, wherein the model evaluation module selects the evaluation input data set, and wherein the model explanation information identifies model disparity between the evaluation input data set and the reference input data set”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 17 is dependent on claim 16 and includes all the limitations of claim 16. Therefore, claim 17 recites the same abstract idea of claim 16. The claim recites the additional limitation of “wherein the evaluation input data set represents a protected class population”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 18 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 18 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the model explanation information is generated by using the output explanation module, wherein the output explanation module selects the evaluation input data set, wherein the evaluation input data set represents an applicant, wherein the reference input data set represents a population of accepted applicants, wherein the model explanation information explains a difference in output generated by the model for the applicant, relative to the population of accepted applicants, and wherein the model explanation information is used to compute an adverse action reason code”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 19 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 19 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the model explanation information is generated by using the model monitoring module, wherein the model monitoring module selects the evaluation input data set, wherein the model explanation information identifies feature importance for a first time period, and wherein the evaluation input data set represents a population of input data sets for the first time period”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            December 2, 2022